Citation Nr: 0802839	
Decision Date: 01/25/08    Archive Date: 02/04/08

DOCKET NO.  06-06 277 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial evaluation higher than 50 percent 
for service-connected post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

C. Palmer, Associate Counsel


INTRODUCTION

The veteran had active service from June 1968 to December 
1971.  

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, that granted service connection for PTSD 
and assigned a 30 percent evaluation from September 17, 2004, 
the date of the claim.  The veteran perfected an appeal with 
respect to the initial rating assigned for his service-
connected psychiatric disability in February 2006.    

The Board notes that the RO increased the disability rating 
assigned for the veteran's PTSD from 30 percent to 50 percent 
effective September 17, 2004 in a November 2006 rating 
decision.   


FINDINGS OF FACT

1.  The veteran has been sufficiently notified of the 
evidence necessary to substantiate his claim, and all 
relevant evidence necessary for an equitable disposition of 
this appeal has been obtained. 

2.  The evidence of record shows that the symptomatology 
associated with the veteran's service-connected PTSD more 
closely approximates occupational and social impairment with 
deficiencies in most areas, such as work, school, and family 
relations, judgment, thinking or mood, due to such symptoms 
as: suicidal ideation, obsessional rituals that interfere 
with routine activities, speech intermittently illogical, 
obscure, or irrelevant, near continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene, 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting), and inability to establish and 
maintain effective relationships.





CONCLUSION OF LAW

The schedular criteria for an initial evaluation of 70 
percent for the veteran's service-connected PTSD have been 
approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.126, 
4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. Apr. 5, 2006) (when VCAA notice follows the 
initial unfavorable AOJ decision, remand and subsequent RO 
actions may "essentially cure [] the error in the timing of 
notice").  VCAA notice should also apprise the veteran of 
the criteria for assigning disability ratings and for award 
of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

The Board notes that the veteran was not specifically 
provided with a VCAA notice letter regarding his claim for 
entitlement to an increased evaluation for his service-
connected PTSD after his service-connection claim was 
granted.  However, it is observed that the RO advised the 
veteran to provide any treatment records pertaining to his 
PTSD to include those within the last 12 months, asked the 
veteran to send any evidence in his possession that pertained 
to his claim, and explained what evidence VA would obtain and 
make reasonable efforts to obtain on the veteran's behalf in 
support of his PTSD claim in the October 2004 VCAA letter 
pertaining to his service connection claim.  The RO later 
explained how VA determines disability ratings and effective 
dates in March 2006 correspondence and provided the veteran 
with additional opportunity to submit evidence in support of 
his claim.  Thus, such correspondence cumulatively advised 
the veteran of the type of evidence that would support his 
claim for an increased rating for PTSD.  The Board 
additionally notes that the veteran submitted additional 
medical evidence in support of his increased rating claim 
along with his February 2006 VA Form 9.  Furthermore, the RO 
clearly explained what evidence was needed to support an 
evaluation higher than 50 percent in the November 2006 rating 
decision as well as the October 2006 Supplemental Statement 
of the Case and the Board has found that the veteran is 
entitled to a 70 percent rating for reasons explained in 
greater detail below.  Neither the veteran nor his 
representative has asserted that the veteran does not 
understand what information and evidence are needed to 
substantiate his claim for an increased rating or that he has 
not had ample opportunity to submit the evidence and 
information needed to support his claim.  Indeed, the 
veteran's correspondence and actions during the course of 
this appeal indicate that he does understand what evidence is 
needed to support his increased rating claim.  For the 
foregoing reasons, the Board finds that any notice defect 
constitutes harmless error in this particular case.  

The Board further observes that the RO provided the veteran 
with a copy of the February 2005 and November 2006 rating 
decisions, the January 2006 Statement of the Case (SOC), and 
the October 2006 Supplemental Statement of the Case, which 
included a discussion of the facts of the claim, pertinent 
laws and regulations, notification of the basis of the 
decision, and a summary of the evidence considered to reach 
the decision.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. 
App. at 187.  

To fulfill its statutory duty to assist, the RO afforded the 
veteran with PTSD examinations in December 2005 and May 2006.  
The veteran's service medical records, DD Form 214, and VA 
treatment records from April 2004 to February 2006 are of 
record.  While the veteran is in receipt of social security 
disability benefits and no records from the Social Security 
Administration are of record, the Board notes that a remand 
to obtain the missing records are not necessary as the 
veteran has consistently indicated that he is in receipt of 
such benefits due to breaking his back on the job in 1995.  
He has not suggested that his receipt of social security 
disability benefits is in any way related to his service-
connected PTSD.  Thus, the records are not pertinent to the 
veteran's claim.  The veteran has not made the RO or the 
Board aware of any other evidence relevant to this appeal 
that needs to be obtained.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to the claim.  Accordingly, the Board will proceed 
with appellate review.  


II.	Legal Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2007).  

An appeal from the initial assignment of a disability rating, 
such as this case, requires consideration of the entire time 
period involved, and contemplates staged ratings where 
warranted.  Fenderson v. West, 12 Vet. App. 119 (1999).

The GAF is a scale reflecting the "'psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness'" from 0 to 100, with 100 representing 
superior functioning in a wide range of activities and no 
psychiatric symptoms.  Carpenter v. Brown, 8 Vet. App. 240, 
242 (1995) (quoting DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS 32 (4th ed. 1994)).  

GAF scores ranging from 51 to 60 reflect moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).  Scores ranging from 41 
to 50 reflect serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  Scores 
ranging from 31 to 40 reflect some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work; child frequently beats up younger 
children, is defiant at home, and is failing at school).   


III.	Analysis 

The veteran seeks entitlement to a disability evaluation 
higher than the currently assigned 50 percent for his 
service-connected PTSD.

As a preliminary matter, the Board notes that the veteran is 
currently clinically diagnosed with Major Depressive Disorder 
in addition to PTSD on Axis I; however, a review of the 
medical evidence reveals that mental health examiners have 
not always differentiated between symptomatology attributable 
to the veteran's service-connected PTSD and his nonservice-
connected Major Depressive Disorder or even separately 
diagnosed a depressive disorder.  Accordingly, the Board will 
consider all psychiatric symptomatology demonstrated by the 
veteran as attributable to his service-connected PTSD when 
evaluating whether the veteran is entitled to an increased 
rating for the appeal period unless the symptomatology has 
clearly been associated with the veteran's Major Depressive 
Disorder and not his service-connected PTSD.  Mittleider v. 
West, 11 Vet. App. 181 (1998).

In order for the veteran to receive the next higher 
disability rating of 70 percent, his PTSD should more closely 
approximate occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); and inability to 
establish and maintain effective relationships.  38 C.F.R. § 
4.130, General Rating Formula for Mental Disorders (2007). 

As referenced above, the veteran submitted a February 2006 VA 
treatment record along with his VA Form 9.  The Board 
observes that the veteran's treating VA clinical psychologist 
(A.E.W., Ph.D.) wrote in the February 2006 treatment record 
that the veteran suffers from deficiencies in all the major 
domains of his lifestyle including work, social relations, 
and family.  Dr. A.E.W. noted that the veteran's PTSD had 
negatively affected his ability to function at a fully 
optimal level in life noting that the veteran suffers from 
low initiative, major depression, and lack of flexibility to 
effectively tolerate the stressors of gainful employment as a 
result of his PTSD.  Dr. A.E.W. also wrote that the veteran's 
PTSD has negatively affected the quality of his social 
relationships noting that the veteran's own family 
relationships have suffered due to PTSD.  Dr. A.E.W. further 
noted that the veteran has had suicidal ideation, 
hypervigilance, major depression, panic attacks that 
interfere with his judgment and thinking, impaired impulse 
control and anger management problems due to PTSD.  Moreover, 
Dr. A.E.W wrote that the veteran additionally experiences 
spatial disorientation during dissociative and flashback 
episodes as a result of his PTSD.  Dr. A.E.W. assigned a GAF 
score of 39.

While the Board notes that the other medical evidence of 
record relevant to the current appeal period does not show 
that the veteran manifests all of the symptomatology noted by 
Dr. A.E.W., it does tend to show that the overall disability 
picture associated with the veteran's PTSD is essentially 
consistent with what was portrayed by Dr. E.A.W. at that 
time.  While a VA psychiatrist assigned the veteran a GAF 
score of 60 in August 2004, the record reflects that VA 
mental health examiners from April 2004 to May 2006 have more 
typically assigned GAF scores ranging from 40 to 45 for the 
veteran's PTSD.  Such GAF scores reflect the examiners' 
assessments that the veteran's PTSD is generally manifested 
by serious symptoms or serious impairment in social or 
occupational functioning and, possibly, some impairment in 
reality testing or communication or major impairment in 
several areas, such as work or family relations, judgment, 
thinking or mood.  

In consideration of the foregoing, the Board finds that the 
evidence reveals that the disability picture associated with 
the veteran's PTSD more closely approximates occupational and 
social impairment in most areas due to PTSD symptomatology.  
Consequently, the Board finds that the assignment of the next 
higher rating of 70 percent for the veteran's service-
connected PTSD for the entire appeal period is warranted in 
this case.  

The medical evidence of record does not, however, 
additionally show that the veteran is entitled to the next 
higher rating of 100 percent for any time relevant to the 
current appeal period because there is no indication of total 
occupational and social impairment due to gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations, grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation as to time or 
place; and memory loss for names of close relatives, own 
occupation, or own name as a result of PTSD.  

To the extent that the veteran's PTSD disability affects his 
employability, such has been contemplated in the assignment 
of the current 70 percent schedular evaluation.  The evidence 
does not reflect that the disability at issue caused marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation), or necessitated any 
frequent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable.  
Thus, referral to the RO for consideration of the assignment 
of an extra-schedular evaluation under 38 C.F.R. § 3.321 
(2007) is not warranted.


ORDER

Entitlement to an initial evaluation of 70 percent for 
service-connected PTSD for the entire appeal period is 
granted, subject to the laws and regulations governing the 
payment of monetary awards.
 


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


